UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2010 Or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-156069 IDLE MEDIA, INC. (Exact name of registrant as specified in its charter) Nevada 26-2818699 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 216 Centre Avenue Leesport, PA (Address of principal executive offices) (Zip Code) (484) 671-2241 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that ht registrant was required to submit and post such files).Yes []No [X] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.: Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes []No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Common Stock, $0.001 par value 58,483,250 shares (Class) (Outstanding as at August 23, 2010) IDLE MEDIA, INC. (formerly National Golf Emporium, Inc.) Table of Contents Page PART I – FINANCIAL INFORMATION 3 Unaudited Interim Condensed Financial Statements 3 CONDENSED CONSOLIDATED BALANCE SHEETS 4 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS 5 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS 6 NOTES TO THE INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 7 Management's Discussion and Analysis of Financial Condition and Plan of Operation 13 Controls and Procedures 19 PART II – OTHER INFORMATION 20 Risk Factors 20 Exhibits and Reports on Form 8-K 23 SIGNATURES 25 2 PART I – FINANCIAL INFORMATION Unaudited Interim Condensed Financial Statements 3 IDLE MEDIA, INC. FORMERLY NATIONAL GOLF EMPORIUM, INC. CONDENSED CONSOLIDATED BALANCE SHEETS June 30, September 30, 2009 (1) (unaudited) ASSETS Current assets: Cash $ $ Accounts receivable Prepaid expenses - Notes receivable – related party - Total current assets Other assets: Software development costs - Software - Total other assets - Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Deferred revenues Total current liabilities Total liabilities Stockholders’ equity: Preferred stock, $0.001 par value, 10,000,000 shares authorized, no shares issued and outstanding as of June 30, 2010 and September 30, 2009 - - Common stock, $0.001 par value, 100,000,000 shares authorized, 58,483,250 and 1,000 shares issued and outstanding as of June 30, 2010 and September 30, 2009 1 Additional paid-in capital ) ) Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ (1) Derived from audited financial statements. See Accompanying Notes to Interim Condensed Consolidated Financial Statements 4 IDLE MEDIA, INC. FORMERLY NATIONAL GOLF EMPORIUM, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For the For the three months ended nine months ended June 30, June 30, Revenue Advertising revenue $ Subscription revenue Sponsorship revenue Less: Returns and allowances ) Net revenue Operating expenses: Server costs Scanning software Merchant fees General and administrative Forgiveness of debt - - ) - Total operating expenses Net income $ Weighted average number of common shares outstanding – basic Net income per share – basic and $ See Accompanying Notes to Interim Condensed Consolidated Financial Statements 5 IDLE MEDIA, INC. FORMERLY NATIONAL GOLF EMPORIUM, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) For the nine months ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided in operating activities: Impairment expense - Forgiveness of debt ) - Changes in operating assets and liabilities: (Increase) in accounts receivable ) ) (Increase) in prepaid expenses ) - Increase in accounts payable (Decrease) in deferred revenue ) - Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Payments for notes receivable - related party ) - Payments for software development costs ) - Payments for software ) - Net cash (used) in investing activities ) - CASH FLOWS FROM FINANCING ACTIVITIES Donated capital ) ) Proceeds from note payable – related party - - Cash acquired at merger - Net cash (used) in financing activities ) ) NET CHANGE IN CASH CASH AT BEGINNING OF YEAR - CASH AT END OF YEAR $ $ SUPPLEMENTAL INFORMATION: Interest paid $
